The overruling of the certiorari was not error.
                       DECIDED SEPTEMBER 19, 1945.
Georgia Jones was convicted in the criminal court of Fulton County of possessing non-tax-paid whisky. Her certiorari was overruled by a judge of the superior court, and that judgment is assigned as error.
The evidence set forth in the petition for certiorari, together with the additional evidence sent up by the trial judge in his untraversed and unexcepted-to answer, amply authorized the judge, without a jury, to find the accused guilty of the offense charged. The petition for certiorari contained no special assignment of error, and the judge of the superior court did not err in overruling the certiorari.
Judgment affirmed. MacIntyre and Gardner, JJ., concur. *Page 810